Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Debo disentir en el caso de autos del dictamen de la mayoría del Tribunal formulado en una opinión per cu-riam, por entender que es contrario a normas bien estable-cidas de nuestro ordenamiento jurídico.
En Pauneto v. Núñez, 115 D.P.R. 591, 594 (1984), resol-vimos que con el emplazamiento de uno solo de los co-administradores de una sociedad legal de gananciales se adquiere jurisdicción sobre dicha sociedad si ésta fue ex-presamente demandada y emplazada. El emplazamiento de la sociedad de gananciales por conducto de uno solo de los coadministradores de dicha sociedad es, pues, sufi-ciente para adquirir jurisdicción sobre ella.
En el caso de autos, la parte demandante incluyó expre-samente como demandados, no sólo al señor Bonilla Váz-quez sino, además, a su esposa JaneDoe, cuya identidad particular desconocía, y a la sociedad legal de gananciales integrada por ambos. Sus alegaciones, pues, van dirigidas *595expresamente, no sólo contra ambos cónyuges, sino tam-bién de modo claro contra la sociedad legal de gananciales que éstos tenían constituida.
Es cierto que no se especificó en la demanda que la ac-ción contra Bonilla Vázquez se incoaba tanto en su carác-ter personal como en su carácter de representante de la sociedad de gananciales; pero ello estaba implícito. No es difícil entender que el carácter y propósito de la demanda en cuestión era demandar a la sociedad por conducto de uno de sus coadministradores. En nuestra jurisdicción es asunto trillado ya que en las alegaciones sólo es necesario bosquejar la controversia a grandes rasgos. No se necesi-tan palabras sacramentales, ni formulaciones muy elabo-radas para que las alegaciones sean suficientes. Polanco v. Tribunal Superior, 118 D.P.R. 350, 358-359 (1987); Vélez Toro v. Látimer, 125 D.P.R. 109 (1990).
El dictamen de la Mayoría en el caso de autos nos re-vierte a las épocas del rigorismo formalista, que es tan con-trario al sentido y propósito de nuestro ordenamiento civil procesal vigente. En dicho dictamen tampoco se pondera debidamente la imposibilidad de emplazar a Jane Doe, una persona cuya identidad es desconocida. La mayoría del Tribunal impone aquí la medida drástica de desestimar la acción referida, a pesar de que todos los integrantes de la parte demandada quedaron debidamente apercibidos de la acción en su contra.
Es por ello que debo disentir del dictamen mayoritario en el caso de autos.